Citation Nr: 1528676	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for chest pain not otherwise specified.

2.  Entitlement to an initial compensable rating for asthma prior to February 25, 2014, and in excess of 10 percent since that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2008 to July 2008 and May 2009 to June 2010.  He also had additional periods of Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Lincoln, Nebraska RO has current jurisdiction over the appeal.  

In September 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The claims were previously before the Board in November 2014 and were remanded for further development.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's chest pain not otherwise specified been manifested by symptoms approximating impairment of the thoracic muscle group that are of moderate or worse severity.  

2.  Prior to February 25, 2014, the Veteran's service-connected asthma is not shown to have been productive of an FEV-1 of 71-80 percent of the predicted amount, an FEV-1/FVC of 71-80 percent of the predicted amount, or that he required intermittent inhalational or oral bronchodilator therapy. 

3.  As of February 25, 2014, the Veteran's service-connected asthma is not shown to have been productive of an FEV-1 of 56-70 percent predicted, an FEV-1/FVC of 56-70 percent, or to require daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chest pain not otherwise specified have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (Code) 5399-5321 (2014).

2.  The criteria for an initial compensable rating for asthma prior to February 25, 2014 and in excess of 10 percent from that date have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's pertinent treatment records have been secured and he was afforded VA examinations in November 2010 (with December 2011 addendum regarding chest pain), February 2014 (respiratory only) and January 2015.  The Board finds these examinations and opinions to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As these are appeals from the initial ratings assigned with the grant of service connection for chest pain not otherwise specified and asthma, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Chest Pain

The Veteran's chest pain not otherwise specified is currently evaluated as noncompensable by analogy under Code 5399-5321.  38 C.F.R. § 4.73.  Chest pain is not specifically listed in the rating schedule.  An unlisted condition may be rated under the Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  

In this case, the Veteran's service-connected chest pain not otherwise specified has been rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  For slight injury, a noncompensable rating is assigned.  A moderate injury warrants a 10 percent rating.  A (maximum) 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Code 5321.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  

VA treatment records show the Veteran's complaints of shortness of breath and chest pain with anxiety attacks (July 2010, July 2011).  

On November 2010 VA examination, the Veteran complained of continued chest pain, occurring every other day on average during times of stress or when he is overheated, and lasting minutes in duration.  He reported occasional chest tightness.  He reported no significant shortness of breath or dyspnea with exertion or exercise and no periods of complete incapacity secondary to any pulmonary or respiratory condition within the past year.  On examination, there was no evidence of abnormal breath sounds, cardiac evaluation was normal and no muscle deficits were noted.  X-ray examination of the chest and thoracic spine were normal.  

In a December 2011 addendum, the examiner opined that the Veteran's chest pain represents symptoms associated with his service-connected anxiety disorder (rather than costochondritis) because he experiences transient chest pain during times of stress or when overheated.  The examiner further explained that chest pain related to costochondritis typically includes symptoms of chest pain of a much longer duration and noted that physical examination showed no evidence of tenderness with palpation of chest.  

During his September 2014 videoconference hearing, the Veteran testified that his chest pain symptoms have been diagnosed as costochondritis.  He recalled that he sustained the chest injury in service during martial arts training.  He reported that his sternum and pectoral muscles hurt "all the time" and prevent him from exercising as much as he used to (he is unable to bench press).  It was further argued on his behalf that the impairment associated with his costochondritis has prevented him from applying for advancement in his employment and, thus, is comparable to moderate impairment.

On January 2015 VA examination, the Veteran reported ongoing anterior chest pain (particularly to the costosternal borders, left and right) and pressure since being kicked in the chest while on active duty in 2009, with flare-ups of pain to the anterior chest on overexertion (such as during exercising and weightlifting maneuvers).  The examiner noted that the Veteran had persistent "costochondritis, which is inflammation of the cartilage, primarily in the area between the sternum and the costal bones or rib bones" which "has not resulted in any specific functional limitations of typical occupational duties or activities of daily living."  Although the "examiner could reproduce tenderness to the anterior chest over the costosternal border bilaterally," there were "no specific cardinal signs of muscle disability, such as loss of power, weakness, or fatigue, specifically of any muscle group" given that this is "not an inflammation of any muscle or muscle group but rather inflammation of the costochondral region of the chest."  The examiner opined that the Veteran's chest pain is due to his costochondritis and "less likely due to any asthma."  The Veteran also described chest discomfort associated with his anxiety; however, the examiner noted that "the reproducible pain to the anterior chest is consistent with the costochondritis or inflammation of the cartilage or the anterior chest."  There was no functional impact as a result of the Veteran's chest pain.  

The Board finds that the Veteran's chest pain does not present symptoms that are analogous to an impairment of Muscle Group XXI that is of moderate or worse severity. 

As an initial point, the criteria for a muscle rating contemplates an inservice wound by small high velocity missile or large low-velocity missile, with appropriate post-injury treatment.  38 C.F.R. § 4.56(d)(3).  Here, the Veteran's chest pain is not associated with inservice trauma as a result of a projectile, which is all but assumed for consideration in evaluating muscle disabilities under VA's Rating Schedule.  Moreover, although the January 2015 examiner was able to reproduce tenderness to the anterior chest over the costosternal border bilaterally; the examiner noted that this chest pain does not cause the Veteran to consistently experience the cardinal signs and symptoms of muscle disability.  Accordingly, the Board finds that the Veteran's symptoms primarily focus on intermittent chest discomfort and, as such, there is no basis for the assignment of a compensable rating for thoracic muscle group injury under Code 5321.

Further, the Board notes that pain alone does not constitute a functional loss under VA regulations.  Pain may cause a functional loss, but pain itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Although the Veteran may experience chest pain, this symptom has not been shown to cause any functional impairment, nor has it risen to the level of a compensable disability rating under Code 5321 or any other applicable code.

Furthermore, the Board notes that the Veteran is otherwise in receipt of a 50 percent rating for posttraumatic stress disorder with panic attacks (previously diagnosed as anxiety not otherwise specified) under Code 9413 for anxiety disorder that clinicians have stated gives rise to his periodic chest pain.  A 50 percent rating under Code 9413 contemplates symptoms such as panic attacks more than once per week.  38 C.F.R. § 4.130.  Providing the Veteran with a separate compensable rating for chest wall pain on the basis of his panic attacks would twice compensate him for the same symptoms, and it would therefore constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  [The possible relationship between the Veteran's chest pain and his asthma noted on VA examination in November 2010 is addressed below.]

The Board further finds that there have been no specific periods of time when different and distinct levels of impairment/disability were shown; thus, staged ratings are not warranted.  Accordingly, a compensable rating for the Veteran's chest pain not otherwise specified is not warranted at any time during the course of the appeal.  

Asthma

The Veteran's asthma is rated noncompensable prior to February 25, 2014, and 10 percent since that date under 38 C.F.R. § 4.97, Code 6602, for bronchial asthma.  Code 6602 provides for a 10 percent evaluation for bronchial asthma when pulmonary function testing (PFT) shows forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

Prior to February 25, 2014

A November 2010 VA examination report notes that the Veteran complained of chest pain with shortness of breath during active duty in August 2009, when he was treated for asthma with a metered dose inhaler.  He reported that he was not experiencing significant shortness of breath or dyspnea with exertion or exercise, had experienced no periods of incapacity secondary to pulmonary or respiratory conditions during the past year and was on no medication, treatment or inhalers for asthma or other pulmonary or respiratory conditions.  Pulmonary examination showed no abnormal breath sounds.  PFTs showed a FEV-1 was of 5.43, which is 113.8 percent of predicted.  The FEV-1/FVC was 83 percent.  The interpretation was "flow volume loop shows normal patter.  Spirometry pattern is normal.  Severity indicates possible physiologic variant.  Response to bronchodilator demonstrates modest improvement.  Lung volumes indicate hyperinflation.  Diffusing capacity is normal."  The diagnoses included "[i]nsufficient clinical evidence at present to warrant a diagnosis of asthma or residual thereof."  

July 2011 VA treatment records note the Veteran's complaints of shortness of breath and chest pain and that his PFTs and chest X-ray were normal.  His complaints are noted to be "very likely anxiety."  These records do not show treatment for respiratory complaints, including asthma.  

During his September 2014 videoconference hearing, the Veteran testified that his asthma has been productive of the same degree of impairment throughout the appeal period since the grant of service connection; i.e., the day following his separation from service.  

The Board has determined that an initial compensable evaluation prior to February 25, 2014 is not warranted, as the pulmonary function test in November 2010 revealed FEV-1 of 113.8 percent predicted and FEV-1/FVC was 83 percent.  See Code 6602.  There is no medical evidence to show he had an FEV-1 of 71-80 percent of the predicted amount, an FEV-1/FVC of 71-80 percent of the predicted amount, or that he required intermittent inhalational or oral bronchodilator therapy.  The Board has considered the Veteran's hearing testimony that his asthma has been productive of the same degree of disability throughout his appeal period; i.e., 10 percent.  However, the competent medical evidence does not show that the criteria for a compensable 10 percent rating was met prior to the February 25, 2014 VA examination.  Accordingly, the criteria for a compensable evaluation under Code 6602 were not met prior to February 25, 2014.

As of February 25, 2014

On February 25, 2014 VA respiratory examination, the Veteran reported that he uses his albuterol inhaler approximately once a month, takes daily lordadine for allergies and Flonase nasal spray for seasonal allergies.  He reported coughing and irritation around smoke and when running with exercise, but denied shortness of breath and use of prednisone and antibiotics.  He reported no current treatment for asthma.  The examiner noted that the Veteran's respiratory condition required the use of inhaled medications consisting of intermittent inhalational bronchodilator therapy.  He reported no asthma attacks with respiratory failure in the past 12 months, and no physician visits for required care of exacerbations.  Chest X-ray was normal.  FEV-1 was 95.9 and FEV-1/FVC was 78 percent on PFT.  The examiner noted that the Veteran's respiratory condition does not impact his ability to work.  

On January 2015 VA examination, the Veteran reported "not utilizing any albuterol metered dose inhaler."  He reported "using no medication treatment or therapy for any ongoing asthma issue."  He also reported that he gets anxious and has anxiety and panic attacks "that can, in and of themselves, cause some shortness of breath."  He complained of daily shortness of breath which can be worsened with exertion, such as exercising or working out, and which is not relieved by metered dose inhaler.  The examiner noted that the Veteran's current PFTs are essentially within normal limits.  Physical examination revealed no wheezing or auscultation of the lungs and his asthma appeared to be well controlled.  The examiner also noted that the Veteran had no exacerbations of asthma requiring urgent medical care or hospitalizations or the need for steroids within the past one year.  At the time of examination, the Veteran was not demonstrating significant disability from any asthmatic condition.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  Chest X-ray was normal.  FEV-1 was 97.7 and FEV-1/FVC was 79 percent on PFT.  Interpretation was "flow volume loop shows normal pattern.  Spirometry pattern is normal with no improvement following bronchodilator.  Lung volumes and diffusing capacity are both normal.  Compared to PFT's of 2/25/14, there is no significant change."  The examiner noted that the Veteran's respiratory condition did not impact his ability to work.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted, as the PFTs show that, at the most severe, on February 25, 2014 VA examination, his FEV-1 was 95.9 percent of predicted and his FEV-1/FVC was 78 percent of predicted.  There is no evidence to show that he had an FEV-1 of 56-70 percent predicted, FEV-1/FVC of 56-70 percent predicted, required daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Accordingly, the Board finds that the evidence does not show (and it is not alleged) that the criteria for a rating in excess of 10 percent for asthma has been met or approximated at any time during the appeal period.  

The Board has considered rating the Veteran's asthma under other Codes in order to provide him with the most beneficial disability rating; however, he has not had incapacitating episodes of at least 4 weeks during a year, DLCO(SB) of 55 percent or less or met other criteria for higher ratings for diseases of the bronchi and trachea (Diagnostic Code 6600 to 6604).  It is further noted that, insofar as his complaints of shortness of breath have been attributed to "anxiety," this symptom is contemplated in the 50 percent rating for anxiety under Code 9413 and assigning an increased rating on this basis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Accordingly, a compensable evaluation prior to February 25, 2014 and an evaluation in excess of 10 percent from that date for the Veteran's service connected asthma must be denied.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected chest pain and asthma.  His intermittent chest pain is shown to result in no more than slight injury to the thoracic muscle group and his asthma is productive of reduced (compensable) pulmonary function from February 25, 2014; the rating criteria specifically contemplate these impairments.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's chest pain and asthma are not productive of the manifestations that would warrant the increased ratings.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has not claimed, and the evidence does not show, that his service-connected chest pain not otherwise specified and/or asthma render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial compensable rating for chest pain not otherwise specified is denied.

An initial compensable rating for asthma prior to February 25, 2014, and in excess of 10 percent since that date is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


